Title: To Thomas Jefferson from Thomas Paine, May 1788
From: Paine, Thomas
To: Jefferson, Thomas


          
            May1788
          
          Your saying last evening that Sir Isaac Newtons principle of Gravitation would not explain, or could not apply as a rule to find the quantity of the Attraction of cohesion, and my replying that I never could comprehend any meaning in the term “Attraction of cohesion,” the result must be, that either I have a dull comprehension, or that the term does not admit of comprehension. It appears to me an Athenasian jumble of words, each of which admits of a clear and distinct Idea, but of no Idea at all when compounded.
          The immense difference there is between the attracting power of two Bodies, at the least possible distance the mind is capable of conceiving, and the great power that instantly takes place to resist separation when the two Bodies are incorporated prove, to me, that there is something else to be considered in the case than can be comprehended by attraction or gravitation. Yet this matter  appears sufficiently luminous to me according to my own line of Ideas.
          Attraction is to matter, what desire is to the mind but cohesion is an entire different thing, produced by an entire different cause. It is the effect of the figure of matter.
          Take two Iron hooks, the one strongly magnetical and bring them to touch each other, and a very little force will separate them  for they are held together only by attraction.
          But their figure renders them capable of holding each other infinitely more powerful to resist separation than what attraction can; by hooking them  Now if we suppose the particles of matter to have figure capable of interlocking and embracing each other we shall have a clear distinct Idea between cohesion and attraction and that they are things totally distinct from each other and arise from as different causes.
          The welding of two pieces of Iron appears to me no other than entangling the particles in much the same manner as turning a key within the wards of a lock, and if our Eyes were good enough we should see how it was done.
          I recollect a Scene at one of the Theatres that very well explains the difference between attraction and cohesion.
          A Condemned Lady wished to see her Child and the child its mother. This, call attraction. They were admitted to meet, but when ordered to part they threw their Arms round each other and fastened their persons together. This is what I mean by cohesion, which is a mechanical contact of the figures of their persons, as I believe all cohesion is.
          Tho’ the term “attraction of cohesion” has always appeared to me like the Athenasian Creed, yet I think I can help the philosophers to a better explanation of it than what they give themselves, which is, to suppose the attraction to continue in such a direction as to produce the mechanical interlocking of the figure of the particles of the bodies attracted.
          Thus. Suppose a Male and female screw lying on a table and attracting each other with a force capable of drawing them together. The direction of the attracting power to be a right line till the screws begin to touch each other and then if the direction of the Attracting power to be circular, the screws will be screwed together, but even in this explanation, the cohesion is mechanical, and the attraction serves only to produce the contact.
          
          While I consider attraction as a quality of matter capable of acting at a distance from the visible presence of matter, I have as clear an Idea of it as I can have of invisible things.
          And while I consider cohesion as the mechanical interlocking of the particles of matter, I can conceive the possibility of it much easier than I can attraction, because I can by crooking my fingers see figures that will interlock, but no visible figure can explain attraction. Therefore to endeavour to explain the less difficulty by the greater appears to me unphilosophical. The cohesion which others attribute to attraction and which they cannot explain, I attribute to figure, which I can explain. A Number of fish hooks attracting and moving towards each other will shew me there is such a thing as attraction but I see not how it is performed, but their figurative hooking together shews cohesion visibly, and a handful of fish hooks thrown together in a heap explain cohesion better than all the Newtonian philosophy. It is with Gravitation, as it is with all new discoveries, it is applied to explain too many things.
          It is a rainy morning and I am waiting for Mr. Parker, and in the mean time, having nothing else to do I have amused myself with writing this.
          
            T Paine
          
        